               Case 2:17-cv-00094-RAJ Document 348 Filed 03/24/20 Page 1 of 7



 1
                                                                        The Honorable Richard A. Jones
 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 9                                         AT SEATTLE
10
     ABDIQAFAR WAGAFE, et al., on behalf of             CASE NO. C17-00094RAJ
11   himself and other similarly situated,
                                                        STIPULATION FOR ORDER
12                                Plaintiffs,           TEMPORARILY SUSPENDING
                                                        CASE SCHEDULE
13               v.
                                                        NOTE ON MOTION CALENDAR:
14   DONALD TRUMP, President of the United              March 24, 2020
     States, et al.,
15
                                  Defendants.
16

17

18           WHEREAS, during the week of March 10, two employees who work in the office building in

19 which most of Defendants’ counsel work in Washington, DC – including one employee on the same

20 floor as several of Defendants’ counsel – exhibited symptoms consistent with COVID-19

21 (Coronavirus). The employee’s physician recommended that the employee self-quarantine for two

22 weeks. In accordance with Centers for Disease Control and Prevention guidance, the offices were

23 sanitized and temporarily closed during that sanitization. The offices promptly reopened, but to

24 mitigate risks to individual staff members who consider themselves at high risk for illness, telework

25 arrangements have been permitted for those individuals rather than return to the office, which

26 include members of Defendants’ trial team;

27

28

                                                                                 UNITED STATES DEPARTMENT OF JUSTICE
     STIPULATION FOR ORDER SUSPENDING CASE SCHEDULE - 1                    CIVIL DIVISION, OFFICE OF IMMIGRATION LITIGATION
                                                                                   Ben Franklin Station, P.O. Box 878
     (Case No. C17-00094RAJ)                                                            Washington, D.C. 20044
                                                                                             (202) 616-4900
               Case 2:17-cv-00094-RAJ Document 348 Filed 03/24/20 Page 2 of 7



 1           WHEREAS these events have resulted in the majority of the Defendants’ trial team having to
 2
     work remotely since that time while the Department of Justice continues to evaluate and respond to
 3
     the situation to ensure the health and safety of Department employees in that building;
 4
             WHEREAS Coronavirus-related disruptions are being experienced in the greater Seattle area
 5

 6 as well, including the suspension of significant operations at the U.S. District Court for the Western

 7 District of Washington and the United States Attorney’s Office, and the closing of the USCIS

 8 Seattle/Tacoma Field Office;

 9           WHEREAS these events are rapidly developing, and at the same time critical deadlines in
10
     this case are fast approaching;
11
             WHEREAS on March 14, 2020, the Executive Office of the President instructed all federal
12
     agencies that travel “by any Federal employee to or within areas where there is community spread of
13

14 COVID-19 should only be undertaken when there is an urgent need, such as to protect life and

15 property,” and has recommended that other non-mission-critical travel be avoided;

16           WHEREAS the parties have designated ten expert witnesses in the last three-weeks (nine by
17
     Plaintiffs and one by Defendants), Plaintiffs’ 30(b)(6) deposition of USCIS’s designee or designees
18
     remains pending, and numerous in-person depositions need to be scheduled during the next two
19
     weeks under the current deadline;
20
             WHEREAS the significant amount of evidence subject to one or more protective orders in
21

22 this case complicates or may render impracticable the use of remote means to depose remaining

23 witnesses, and limits the ability to review sensitive materials during telework;

24           WHEREAS the current stage of this litigation requires substantial travel to multiple locations
25
     in the United States, conducting full-day depositions with multiple people (some of whom will be
26
     traveling to or from Seattle and Washington, D.C. and other parts of the country affected by the
27
     spread of
28

                                                                                   UNITED STATES DEPARTMENT OF JUSTICE
     STIPULATION FOR ORDER SUSPENDING CASE SCHEDULE - 2                      CIVIL DIVISION, OFFICE OF IMMIGRATION LITIGATION
                                                                                     Ben Franklin Station, P.O. Box 878
     (Case No. C17-00094RAJ)                                                              Washington, D.C. 20044
                                                                                               (202) 616-4900
               Case 2:17-cv-00094-RAJ Document 348 Filed 03/24/20 Page 3 of 7



 1 COVID-19), and such travel is now subject to the federal travel guidance issued on March 14, 2020,

 2
     described above;
 3
             WHEREAS the parties have met and conferred regarding the significant limitations that the
 4
     foregoing events and burdens have imposed with regard to meeting these upcoming deadlines;
 5

 6           WHEREAS the parties are mindful of their obligations to adhere to the case schedules

 7 adopted by the Court and have been endeavoring to comply and will continue to work towards

 8 satisfying the remaining discovery obligations described above, but jointly believe there is good

 9 cause for a temporary suspension of the case schedule because of the concerns summarized above;

10
             WHEREAS immediately approaching deadlines in this case include a March 28, 2020
11
     deadline to submit responsive expert witness reports and an April 6, 2020 deadline to complete
12
     expert discovery, including all depositions, the disruption of which unavoidably affects later
13

14 deadlines as well, including the May 11, 2020 deadline for dispositive motions;

15           WHEREAS the parties intend to meet and confer on a bi-weekly basis in an effort to further

16 progress on this case and commit to jointly reporting to the Court in this regard on a monthly basis;

17
     and
18
             WHEREAS the parties will immediately notify the Court when circumstances are such that it
19
     is appropriate to set a new case schedule;
20
             WHEREAS extensive discovery conducted to date has revealed the amount of evidence,
21

22 issues and witnesses that Plaintiffs believe will be necessary to bring this case to trial, Plaintiffs wish

23 to inform the Court that their original estimate that trial in this case would last five days is no longer

24 accurate and may require substantially more time. Plaintiffs want to alert the Court to this issue, as it

25
     is relevant to future rescheduling of a trial date in this case. Defendants’ estimate regarding the
26
     duration of trial has not changed.
27

28

                                                                                     UNITED STATES DEPARTMENT OF JUSTICE
     STIPULATION FOR ORDER SUSPENDING CASE SCHEDULE - 3                        CIVIL DIVISION, OFFICE OF IMMIGRATION LITIGATION
                                                                                       Ben Franklin Station, P.O. Box 878
     (Case No. C17-00094RAJ)                                                                Washington, D.C. 20044
                                                                                                 (202) 616-4900
               Case 2:17-cv-00094-RAJ Document 348 Filed 03/24/20 Page 4 of 7


             NOW THEREFORE the parties through their respective counsel of record do hereby
 1
     stipulate and agree that the Court may make and enter the following order:
 2

 3           The case schedule established by the Court on October 24, 2019, as modified by its
             subsequent minute orders issued on December 18, 2019, and February 13, 2020, shall
 4           be suspended until such time as current limitations no longer impair counsel’s ability
             to meet case deadlines and efficiently perform their duties associated with this case.
 5

 6           To the extent that the Court would like to discuss these matters with the parties, counsel will

 7 be available at the Court’s convenience.

 8 SO STIPULATED.

 9 DATED: March 24, 2020.

10
   JOSEPH H. HUNT                                                 ANDREW C. BRINKMAN
11 Assistant Attorney General                                     Senior Counsel for National Security
   Civil Division                                                 National Security Unit
12 U.S. Department of Justice                                     Office of Immigration Litigation
13 AUGUST FLENTJE                                                 VICTORIA M. BRAGA
14 Special Counsel                                                Trial Attorney
   Civil Division                                                 Office of Immigration Litigation
15
   ETHAN B. KANTER                                                JESSE BUSEN
16 Chief, National Security Unit                                  Counsel for National Security
   Office of Immigration Litigation                               Office of Immigration Litigation
17
   Civil Division
18                                                                BRENDAN T. MOORE
   BRIAN T. MORAN                                                 Trial Attorney
19 United States Attorney                                         Office of Immigration Litigation

20 BRIAN C. KIPNIS                                                MICHELLE R. SLACK
   Assistant United States Attorney                               Trial Attorney
21
   Western District of Washington                                 Office of Immigration Litigation
22
   LEON B. TARANTO                                                KATHRYN DAVIS
23 Trial Attorney                                                 Senior Counsel
   Torts Branch                                                   Federal Programs Branch
24 Civil Division                                                 Civil Division
25                                                                /s/ Lindsay M. Murphy
26                                                                LINDSAY M. MURPHY
     Counsel for Defendants                                       Senior Counsel for National Security
27                                                                Office of Immigration Litigation

28

                                                                                    UNITED STATES DEPARTMENT OF JUSTICE
     STIPULATION FOR ORDER SUSPENDING CASE SCHEDULE - 4                       CIVIL DIVISION, OFFICE OF IMMIGRATION LITIGATION
                                                                                      Ben Franklin Station, P.O. Box 878
     (Case No. C17-00094RAJ)                                                               Washington, D.C. 20044
                                                                                                (202) 616-4900
               Case 2:17-cv-00094-RAJ Document 348 Filed 03/24/20 Page 5 of 7



 1
      SO STIPULATED
 2
      DATED: March 24, 2020.                         s/ Harry H. Schneider, Jr.
 3                                                   s/ Nicholas P. Gellert
      s/ Jennifer Pasquarella                        s/ David A. Perez
 4    Jennifer Pasquarella (admitted pro hac vice)   s/ Heath L. Hyatt
      ACLU Foundation of Southern California         s/ Paige Whidbee
 5    1313 W. 8th Street                             Harry H. Schneider, Jr. #9404
      Los Angeles, CA 90017                          Nicholas P. Gellert #18041
 6    Telephone: (213) 977-5236                      David A. Perez #43959
      jpasquarella@aclusocal.org                     Heath L. Hyatt #54141
 7                                                   Perkins Coie LLP
      s/ Matt Adams                                  1201 Third Avenue, Suite 4900
 8    Matt Adams #28287                              Seattle, WA 98101-3099
      Northwest Immigrant Rights Project             Telephone: 206.359.8000
 9    615 Second Ave., Ste. 400                      HSchneider@perkinscoie.com
      Seattle, WA 98122                              NGellert@perkinscoie.com
10    Telephone: (206) 957-8611                      DPerez@perkinscoie.com
      matt@nwirp.org                                 HHyatt@perkinscoie.com
11                                                   PWhidbee@perkinscoie.com
      s/ Stacy Tolchin
12    Stacy Tolchin (admitted pro hac vice)          s/ Trina Realmuto
      Law Offices of Stacy Tolchin                   s/ Kristin Macleod-Ball
13    634 S. Spring St. Suite 500A                   Trina Realmuto (admitted pro hac vice)
      Los Angeles, CA 90014                          Kristin Macleod-Ball (admitted pro hac vice)
14    Telephone: (213) 622-7450                      American Immigration Council
      Stacy@tolchinimmigration.com                   1318 Beacon Street, Suite 18
15                                                   Brookline, MA 03446
      s/ Hugh Handeyside                             Telephone: (857) 305-3600
16    s/ Lee Gelernt                                 trealmuto@immcouncil.org
      s/ Hina Shamsi                                 kmacleod-ball@immcouncil.org
17    Hugh Handeyside #39792
      Lee Gelernt (admitted pro hac vice)            s/ John Midgley
18    Hina Shamsi (admitted pro hac vice)            John Midgley #50517
      American Civil Liberties Union Foundation      ACLU of Washington Foundation
19    125 Broad Street                               P.O. Box 2728
      New York, NY 10004                             Seattle, WA 98111
20    Telephone: (212) 549-2616                      Telephone: (206) 624-2184
      lgelernt@aclu.org                              jmidgley@aclu-wa.org
21    hhandeyside@aclu.org
      hshamsi@aclu.org
22                                                   Counsel for Plaintiffs

23

24

25

26

27

28

                                                                                UNITED STATES DEPARTMENT OF JUSTICE
     STIPULATION FOR ORDER SUSPENDING CASE SCHEDULE - 5                   CIVIL DIVISION, OFFICE OF IMMIGRATION LITIGATION
                                                                                  Ben Franklin Station, P.O. Box 878
     (Case No. C17-00094RAJ)                                                           Washington, D.C. 20044
                                                                                            (202) 616-4900
               Case 2:17-cv-00094-RAJ Document 348 Filed 03/24/20 Page 6 of 7



 1                                                   ORDER
 2           The case schedule established by the Court on October 24, 2019, as modified by its
 3 subsequent minute orders issued on December 18, 2019, and February 13, 2020, shall be suspended

 4
     until such time as current limitations no longer impair counsel’s ability to meet case deadlines and
 5
     efficiently perform their duties associated with this case.
 6

 7

 8           DATED: March ____, 2020.
 9

10
                                    RICHARD A. JONES
11                                  United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                                   UNITED STATES DEPARTMENT OF JUSTICE
     STIPULATION FOR ORDER SUSPENDING CASE SCHEDULE - 6                      CIVIL DIVISION, OFFICE OF IMMIGRATION LITIGATION
                                                                                     Ben Franklin Station, P.O. Box 878
     (Case No. C17-00094RAJ)                                                              Washington, D.C. 20044
                                                                                               (202) 616-4900
                Case 2:17-cv-00094-RAJ Document 348 Filed 03/24/20 Page 7 of 7



 1                                        CERTIFICATE OF SERVICE
 2
               I hereby certify that on March 24, 2020, I electronically filed the foregoing with the Clerk of
 3
     the Court using the CM/ECF system, which will send notification of such filing to all counsel of
 4
     record.
 5

 6                                                                   /s/ Lindsay M. Murphy
                                                                    LINDSAY M. MURPHY
 7                                                                  Senior Counsel for National Security
 8                                                                  Office of Immigration Litigation
                                                                    (202) 616-4018
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                                      UNITED STATES DEPARTMENT OF JUSTICE
     STIPULATION FOR ORDER SUSPENDING CASE SCHEDULE - 7                         CIVIL DIVISION, OFFICE OF IMMIGRATION LITIGATION
                                                                                        Ben Franklin Station, P.O. Box 878
     (Case No. C17-00094RAJ)                                                                 Washington, D.C. 20044
                                                                                                  (202) 616-4900
